
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 77
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Mack (for himself
			 and Mr. Meeks) submitted the following
			 resolution; which was referred to the Committee on Foreign Affairs, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		RESOLUTION
		Expressing the solidarity of the House of
		  Representatives with the families of the victims and those displaced by the
		  heavy rains and widespread flooding in Colombia.
	
	
		Whereas months of torrential rains have created the worst
			 natural disaster in the history of Colombia;
		Whereas severe flooding has affected the lives of
			 2,300,000 Colombians leaving, by United Nations estimates, more than 300 people
			 dead and 400,000 homes destroyed;
		Whereas critical infrastructure and agricultural areas
			 have been decimated, ruining crops and devastating opportunities for legal
			 Colombian business opportunities;
		Whereas the Government of Colombia estimates a cost of
			 $6,600,000,000 for recovery efforts;
		Whereas the incentive to produce duty-free drug-crop
			 substitutes, fostering economic development in Colombia, is threatened by an
			 uncertain fate for the extension of the Andean Trade Promotion and Drug
			 Eradication Act (ATPDEA); and
		Whereas the peoples of the United States and Colombia
			 share democratic values and desire a mutually prosperous relationship: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)stands with the people of Colombia as they
			 face the devastating consequences of the flooding;
			(2)urges the renewal of the temporary
			 extension of the Andean Trade Promotion and Drug Eradication Act (ATPDEA);
			 and
			(3)calls on the
			 President to engage in a relationship with Colombia, a longstanding democratic
			 ally of the United States, that promotes economic growth and reinforces the
			 fight against drug trafficking.
			
